Citation Nr: 0905052	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  98-18 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a right total knee arthroplasty, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied the veteran's claim of entitlement to a 
disability evaluation in excess of 30 percent for his 
service-connected residuals of a right total knee 
arthroplasty.

The issue on appeal was last before the Board in April 2008 
when it was remanded for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Board's April 2008 remand, the RO via the AMC was 
directed to schedule the veteran for a VA examination to 
determine the current severity of the veteran's right knee 
disability.  The remand instructions directed, in part, that 
the examiner was to describe the extent of any 
incoordination, weakened movement and excess fatigability on 
use.  To the extent possible, the functional impairment due 
to incoordination, weakened movement, pain and excess 
fatigability on use should have been assessed in terms of 
additional degrees of limitation of motion.  The examiner was 
directed to comment as to whether the veteran's subjective 
reports of pain are substantiated or are otherwise capable of 
substantiation.  The examiner was also directed to comment on 
any weakness, pain on use, or other symptoms during flare-
ups.  The examiner was specifically directed to provide an 
opinion on whether chronic residuals of the knee replacement 
consist of severe, painful motion or weakness in the right 
leg.  A VA examination was conducted in October 2008.  The 
Board's review of the examination report demonstrates that 
the examiner failed to provide the information set out above.  

Moreover, the Board requested that the RO/AMC provide the 
veteran notification of the rating criteria used to evaluate 
the knee claim to include the rating criteria set out in 
Diagnostic Codes 5055, 5256, 5257, 5260, 5261 and 5262.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Although a 
letter was sent to the veteran in May 2008, it only contained 
the criteria from 5055, the letter did not notify the veteran 
of the rating criteria under Diagnostic Codes 5256, 5257, 
5260, 5261 and 5262.  This is critically important since 
Diagnostic Code 5055 references these other DCs in terms of 
evaluating a knee disability following knee replacement.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Notice must be provided to the veteran 
which includes notification of the rating 
criteria used to evaluate the knee claim 
to include the rating criteria set out in 
Diagnostic Codes 5256, 5257, 5260, 5261 
and 5262. 

2.  Contact the examiner who conducted the 
October 2008 VA examination and request 
that she provide an addendum to the 
examination report which provides the 
following information concerning the 
veteran's service connected right knee:  
The extent of any incoordination, weakened 
movement and/or excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use should 
be assessed in terms of additional degrees 
of limitation of motion of the right knee.  
The examiner must provide an opinion as to 
whether the veteran's subjective reports 
of pain are substantiated or are otherwise 
capable of substantiation.  The examiner 
should comment on any weakness, pain on 
use, or other symptoms during flare-ups.  
The examiner must provide an opinion as to 
whether the symptomatology associated with 
the service connected right knee 
disability consists of chronic severe, 
painful motion and/or chronic weakness in 
the right leg or some lesser level of 
impairment.  If the examiner determines 
that another examination of the veteran is 
required in order to provide the requested 
information, this should be done.  

If the examiner who conducted the October 
2008 VA examination is not available, 
schedule the veteran for a VA examination 
by an appropriately qualified health care 
professional to determine the current 
severity of the service-connected right 
knee disability.  The veteran's claims 
folders should be made available to and 
pertinent documents therein reviewed by 
the examiner.  The examination report 
should reflect that such a review was 
conducted.  The examiner's report should 
set forth range of motion studies and the 
examiner should identify the range of 
motion affected by pain.  The extent of 
any incoordination, weakened movement 
and/or excess fatigability on use should 
be described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use should 
be assessed in terms of additional degrees 
of limitation of motion of the right knee.  
The examiner must provide an opinion as to 
whether the veteran's subjective reports 
of pain are substantiated or are otherwise 
capable of substantiation.  The examiner 
should comment on any weakness, pain on 
use, or other symptoms during flare-ups.  
The examiner must provide an opinion as to 
whether the symptomatology associated with 
the service connected right knee 
disability consists of chronic severe, 
painful motion and/or chronic weakness in 
the right leg or some lesser level of 
impairment.  

3.  The claim should be readjudicated.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



